Exhibit 10.32.4

The confidential portions of this exhibit have been filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request
in accordance with Rule 24b-2 of the Securities and Exchange Act of 1934, as
amended. REDACTED PORTIONS OF THIS EXHIBIT ARE MARKED BY AN ***.

Execution Version

SECOND AMENDMENT TO SALES REPRESENTATIVE SERVICES AGREEMENT

This Second Amendment to Sales Representative Services Agreement (the
“Amendment”) is entered into as of this 10th day of May, 2010 by and between
VENTIV COMMERCIAL SERVICES, LLC, a New Jersey limited liability company (“VCS”)
and ENDO PHARMACEUTICALS INC., A Delaware CORPORATION (“Client”). VCS and Client
may each be referred to herein as a “Party” and, collectively, as the “Parties.”

W I T N E S S E T H:

WHEREAS, VCS and Client are parties to a Sales Representative Services Agreement
dated April 1, 2008 and an Amendment to Sales Representative Services Agreement
dated May 8, 2009 (collectively the “Agreement”) relating to the provision by
the VCS Field Force of certain sales and promotional services on behalf of
Client.

WHEREAS, VCS and Client desire to amend the Agreement as set forth herein.

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and adequacy of which is hereby acknowledged, it is
agreed as follows:

1. Except as provided in this Amendment, the terms and conditions set forth in
the Agreement shall remain unaffected by execution of this Amendment. To the
extent any provisions or terms set forth in this Amendment conflict with the
terms set forth in the Agreement, the terms set forth in this Amendment shall
govern and control. Terms not otherwise defined herein, shall have the meanings
set forth in the Agreement.

2. Article II of the Agreement is amended to provide that the Term of the
Agreement is hereby extended for an additional two month period and the Term
shall remain in effect through August 10, 2010. The period from June 11, 2010
through August 10, 2010 shall be referred to as the “Extended Initial Term”. For
clarification purposes, the Parties agree that the compensation from Client to
VCS for services rendered during the Extended Initial Term will be consistent
with the June 2010 fees outlined in Schedule B-Y – Budget of the Agreement,
including the ability to earn an additional *** per month which will be tied to
risk share metrics consistent with the First Amendment. The monthly at risk
share will be split 50% between Sales Goals & Primary Detail Goals. The Monthly
Primary Detail Goal will be *** or ***. The Sales Goals will be mutually agreed
upon by the Parties, and will be consistent with the Sales Goals the parties are
currently discussing for the previous Agreement Year.

3. This Amendment may be executed simultaneously in multiple counterparts, each
of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument. Execution and delivery of this Amendment
by exchange of facsimile copies or via pdf file bearing the facsimile signature
of a party hereto shall constitute a valid and binding execution and delivery of
this Amendment by such party. Such facsimile copies and/or pdf versions shall
constitute enforceable original documents.



--------------------------------------------------------------------------------

4. The terms of this Amendment are intended by the Parties to be the final
expression of their agreement with respect to the subject matter hereof and may
not be contradicted by evidence of any prior or contemporaneous agreement. The
Parties further intend that this Amendment constitute the complete and exclusive
statement of its terms and shall supersede any prior agreement with respect to
the subject matter hereof.

WHEREFORE, the parties hereto have caused this Agreement to be executed by their
duly authorized representatives.

 

 

VENTIV COMMERCIAL SERVICES, LLC By:   /s/ Brad Patten         Name:   Brad
Patten Title:   SVP Business Development Dated:   6/2/10 ENDO PHARMACEUTICALS
INC. By:   /s/ Larry Romaine         Name:   Larry Romaine Title:   Vice
President, Sales Dated:   June 2, 2010

 

2